 Case 3:20-cv-05597-BRM-TJB Document 12 Filed 07/07/20 Page 1 of 2 PageID: 87



DAPEER LAW, P.A.
Rachel Edelsberg, Esq.
Jersey Bar No. 039272011
3331 Sunset Avenue
Ocean, New Jersey 07712
Telephone: 305-610-5223
rachel@dapeer.com

SHAMIS & GENTILE, P.A.
Andrew J. Shamis, Esq. (pro hac vice to be filed)
Florida Bar No. 101754
ashamis@shamisgentile.com
Garrett O. Berg, Esq. (pro hac vice to be filed)
Florida Bar No. 1000427
gberg@shamisgentile.com
14 NE 1st Avenue, Suite 705
Miami, Florida 33132Telephone: 305-479-2299

EDELSBERG LAW, PA
Scott Edelsberg, Esq. (pro hac vice to be filed)
Florida Bar No. 0100537
scott@edelsberglaw.com
20900 NE 30th Ave, Suite 417
Aventura, FL 33180
Telephone: 305-975-3320

Attorneys for Plaintiff


  DIANE MCCOY, individually and on behalf of              CLASS ACTION
  all others similarly situated,
                                                        CASE NO. 3:20-cv-05597
        Plaintiff,
                                                         APPLICATION AND
  vs.                                                CERTIFICATION OF RACHEL
                                                     EDELSBERG IN SUPPORT OF
                                                    APPLICATION FOR ADMISSION
  GEICO INDEMNTIY COMPANY,
                                                           PRO HAC VICE
  A foreign corporation,

                                                  Document Electronically Filed
   Defendant.
 ______________________________________/
RACHEL EDELSBERG, of full age, hereby certifies as follows:
Case 3:20-cv-05597-BRM-TJB Document 12 Filed 07/07/20 Page 2 of 2 PageID: 88



        1.      I am a member of the law firm of Dapeer Law, P.A. I am admitted to practice before

the Courts of the State of New Jersey and the United States District Court for the District of New Jersey.

I am a member of good standing of both bars, and I am not under suspension or disbarment of these

courts or any other court or jurisdiction.

        2.      I submit this Certification in support of the application by plaintiff, Diane Mccoy, for

admission pro hac vice of Andrew Shamis, Shamis & Gentile, P.A., to appear in this action as co-

counsel for Diane Mccoy.

        3.      Pursuant to Local Civil Rule 101.1, I understand that all pleadings, briefs, stipulations,

and other papers filed with the Court shall be signed by me. Further, I agree to promptly notify the

attorneys admitted pro hac vice of the receipt of all notices, orders, and pleadings.

        4.      Pursuant to Local Civil Rule 101.1, I understand that I shall be held responsible for the

conduct of the case and shall be present before the Court during all phases of these proceedings, unless

expressly excused by the Court, as well as be held responsible for the conduct of the attorneys admitted

pro hac vice.

        5.      On behalf of Diane Mccoy, I respectfully request that the Court grant its application to

have Andrew Shamis, Esq., admitted pro hac vice to appear and participate in this matter pursuant to

Local Civil Rule 101.1(c).

        6.      I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.



                                         /s/ Rachel Edelsberg
                                         RACHEL EDELSBERG

Dated: July 7, 2020.
